

116 S3807 IS: Prevention of Mental Health Discrimination During Military Accession Act
U.S. Senate
2020-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3807IN THE SENATE OF THE UNITED STATESMay 21, 2020Mr. Blumenthal (for himself and Ms. Baldwin) introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo enhance the prevention of mental health discrimination against individuals during accession into the Armed Forces, and for other purposes.1.Short titleThis Act may be cited as the Prevention of Mental Health Discrimination During Military Accession Act.2.Medical waivers for individuals with mental health conditions as minors under standards for appointment, enlistment, or induction in the Armed Forces(a)Medical waiversDepartment of Defense Instruction 6130.03, relating to standards for appointment, enlistment, or induction in the Armed Forces, shall be modified to eliminate, to the extent practicable, undue discrimination against individuals with covered mental health conditions (including, in particular, individuals with a temporary or adolescent diagnosis of a mental health condition and showing demonstrable improvement) through such modifications to medical waiver standards and processes under that Instruction as the Under Secretary of Defense for Personnel and Readiness, in consultation with appropriate mental health practitioners, considers appropriate.(b)Liberal consideration of military family life in issuance of medical waiver for mental health conditions(1)In generalIn determining whether to issue a waiver of the standards for appointment, enlistment, or induction in the Armed Forces for an individual with a prior covered mental health condition who was raised (in whole or in part) in a military family for purposes of authorization of the appointment, enlistment, or induction of such individual in the Armed Forces, the Surgeon General of the military department concerned shall give liberal consideration in such individual's favor to the potential role of the challenges of military family life in such condition.(2)Review in case of denial(A)In generalIf an individual described in paragraph (1) is denied appointment, enlistment, or induction in the Armed Forces based in whole or in part on a covered mental health condition notwithstanding the liberal consideration required by that paragraph, the Secretary of the military department concerned shall—(i)provide for the review of the denial on such basis by a qualified mental health care provider; and(ii)if the provider determines that the denial was unwarranted, authorize the appointment, enlistment, or induction of the individual in the Armed Forces (unless appointment, enlistment, or induction of the individual remains unwarranted on some other basis).(B)Mental health care providerFor purposes of this paragraph, a mental health care provider is any psychiatrist, psychologist, mental health nurse practitioner, licensed social worker, or other licensed mental health care provider in the military health system.(3)GuidanceEach military department shall carry out this subsection in accordance with guidance issued by the Secretary of such military department for purposes of this subsection.(c)Assessments of frequency of denial of medical waivers for mental health conditions(1)In generalThe Secretary of Defense shall conduct an assessment of the medical waivers of standards for appointment, enlistment, or induction in the Armed Forces that have been requested and issued under section 5.28 of Department of Defense Instruction 6103.03 during the five-year period ending on the date of the enactment of this Act in order to determine whether, and the extent to which, individuals with a covered mental health condition are disproportionately denied enlistment or induction into the Armed Forces due to such condition.(2)ElementsEach assessment under paragraph (1) shall include the following:(A)A description of the number of minor military dependents whose medical records were accessed in connection with requests for and issuance of medical waivers as described in paragraph (1).(B)A description of the number of military dependents who were denied appointment, enlistment, or induction in the Armed Forces based on information in their medical records as minors.(C) A description of the number of military dependents enlisted or inducted into the Armed Forces who have been separated or released from the Armed Forces following the merger of their dependent and member medical records.(D)An assessment whether the policies on medical waivers of the standards referred to in paragraph (1) in connection with psychiatric disorders deter military family members from seeking mental health care.(d)Covered mental health condition definedIn this section, the term covered mental health condition means a mental health condition appearing or diagnosed while the individual concerned was a minor. 